BRICKELL, C. J.
1. The several motions of the appellants for a judgment against the garnishee, and for judgment against the appellee on the claim of exemption, were properly overruled. If of any force, they, are founded on the erroneous supposition, that the procedure in the present case was governed by section 2525 of the *329Code, when it is governed wholly by section 2533, save so far as that section refers to the former section, as a guide for what the statement or inventory the appellee was required to file should contain. — Tonsmere v. Buckland, 88 Ala. 312. If the statement or inventory incorporated in the original claim of exemption was insufficient, a matter unnecessary to consider, the appellants avoided all possible injury from the insufficiency, by demanding a full and complete inventory, which was filed before the issues on the contest were formed. The claim of exemption could have been filed at any time before the judgment of condemnation against the garnishee. Until the rendition of such judgment the proceedings were in fieri, and the claim of exemption, or the inventory, if found in any respect defective, or insufficient, was amendable.
2. The purpose of the evidence of the witness Fox, the appellants offered to introduce, was, we suppose, to show the value of the stock of the Mount Pinson Ore Company. If the value of that stock was material and relevant to the issues formed, it was its market value, at the time the exemption was claimed, or, it may be, at the time of the trial. The witness disclaimed all knowlege of its market value, and it was not shown when the transaction occurred by which he transferred his stock to the company. The consideration he may have received for the transfer from the company, was not a fact on which any reasonable inference as to the market value of the stock, either at the time, the claim of exemption was interposed or at the time of the trial, could be based. As we understand the bill of exceptions, the witness C arriere had no knowledge of the fact proposed to be proved, other than such as he derived from the books of the bank. How far the entries on these books would be admissible for or against either of the parties, is a question not now before us. If the fact of their existence was material, the books, or it may be compared and verified copies from them, were the primary evidence of the fact— Crawford v. Br. Bank of Mobile, 8 Ala. 79.'
3. The issues formed raised three questions ; the first was, whether the debt owing by the garnishee was exempt ; the second was, whether the horse was exempt; the third was, whether the defendant had personal property other than that embraced in the inventory, subject *330to the payment of debts. The main contention of the appellants seems to have been, that the description of the debt and of the horse in the inventory were imperfect; a contention, as we have already said, not well founded. There, was no disputation of the facts necessary to support the claim of exemption in this respect. The value of the debt and the horse amounted to the sum of seven hundred and fifty dollars, and the residence of the defendant in the State was undisputed. There was a want of evidence that the defendant had personal property, the subject of levy or sale, not embraced in the inventory, except a pistol, the value of which was not shown. The value not being shown, the pistol could not be considered in ascertaining the amount of the exemption. Taking the evidence, which is free from conflict, and every and all reasonable inferences or intendments it will support, the claim of exemption was well established. And it was the duty of the court, on request, so to instruct the jury. — 3 Brick. Dig. 109, §§ 41-45. This conclusion renders unnecessary a consideration of the exceptions to special instructions given or refused. If there should be found error in any of them, it would be error not of injury to the appellants.
The judgment must be affirmed.